Citation Nr: 1648484	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating for post-operative Morton's disease of the right foot.

2.  Entitlement to service connection for frostbite residuals of the feet.

3.  Entitlement to service connection for a bilateral foot disability, to include bilateral foot arthritis, bilateral hallux valgus, and bilateral hammer toes, to include as secondary to service-connected Morton's disease of the right foot.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for peripheral vascular disease.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned at a July 2015 Travel Board Hearing. A copy of the transcript has been associated with the claims file.

These matters were previously remanded by the Board in September 2015 for further procedural development.

In light of the Court's finding in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has expanded the scope of the Veteran's service connection claim for arthritis of the feet to include bilateral hallux valgus and bilateral hammer toes, as diagnosed at a November 2015 VA examination.  

The issues of entitlement to service connection for diabetes mellitus, type II and erectile dysfunction have been raised by the record in an August 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The schedular rating criteria of 38 C.F.R. § 4.71a Diagnostic Code 5279 adequately contemplate the Veteran's level of disability and symptomatology associated with his service-connected Morton's disease of the right foot.

2.  The preponderance of the evidence is against a finding that the Veteran has a current disability associated with frostbite residuals of the feet. 

3.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of arthritis of the feet.

4.  Bilateral hallux valgus did not manifest in service and is not shown to be related to service.

5.  Bilateral hallux valgus is not caused or aggravated by a service-connected disease or injury.

6.  Bilateral hammer toes did not manifest in service and is not shown to be related to service.

7.  Bilateral hammer toes is not caused or aggravated by a service-connected disease or injury.

8.  Coronary artery disease was not manifest in service or to a compensable degree within one year of service and is not shown to be related to service.
9.  Hypertension was not manifest in service or to a compensable degree within one year of service and is not shown to be related to service.

10.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of peripheral vascular disease.


CONCLUSIONS OF LAW

1.  Referral of the Veteran's service-connected Morton's disease, right foot, for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1).

2.  The criteria for entitlement to service connection for frostbite residuals of the bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for arthritis of the bilateral feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

4.  Bilateral hallux valgus was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).

5.  Bilateral hallux valgus was not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

6.  Bilateral hammer toes were not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2015).

7.  Bilateral hammer toes were not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).
8.  Coronary artery disease was not incurred in service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

9.  Hypertension was not incurred in service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

10.  The criteria for entitlement to service connection for peripheral vascular disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these claims in September 2015.  The Board's remand instructed the RO to: (1) obtain additional VA treatment records from Dallas VAMC, Houston VAMC, and Ft. Worth outpatient clinic, and to record any unsuccessful attempts; (2) obtain Social Security records; (3) contact the Veteran requesting information and authorization regarding private treatment records; (4) schedule the Veteran for appropriate VA examinations to determine the etiology of his claimed frostbite and arthritis of the feet and distinguish potential symptoms from the Veteran's service-connected Morton's disease of the right foot; and (5) readjudicate the claims.

VA obtained available VAMC treatment records.  There is a December 2015 record from the Houston VAMC stating that the requested documents are not available.  VA requested available records from the Social Security Administration, resulting in a November 2015 reply stating that the records had been destroyed.  VA sent the Veteran November 2015 and March 2016 letters informing him that such records were not available, and requesting further information and authorization regarding private medical records, to which the Veteran did not respond.  The Veteran was afforded a November 2015 VA foot examination with subsequent addendum opinions.  In addition, the Veteran was afforded March 2016 examinations to determine the etiology of his hypertension and coronary artery disease.  The issues were readjudicated in a May 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by multiple letters throughout the course of appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records. VA has obtained and associated available service treatment records, identified private records, and VA treatment records with the file.  The record contains adequate documentation that referenced Social Security records and VA treatment records from the Houston VAMC are not available.  The record does not indicate, and the Veteran has not notified, VA that additional VA medical records or private medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA provides an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA foot examination most recently in November 2015, with subsequent addendum opinions.  The Veteran has not argued, and the record does not reflect, that the examination when viewed in concert with the addendum opinions is inadequate.  38 C.F.R. § 3.159(c)(4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions.  With respect to the Veteran's service-connected Morton's disease of the right foot, the record does indicate that the condition has worsened since the November 2015 examination such as to warrant a new examination.

With respect to the Veteran's hypertension and coronary artery disease, the Veteran was afforded VA examinations in March 2016.  The Veteran has not argued, and the record does not reflect, that the examinations are inadequate.  38 C.F.R. 
§ 3.159(c)(4), 4.2; Barr, supra. The examiner considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions. 

The Board recognizes that the Veteran has not been afforded an examination for his claimed peripheral vascular disease.  VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon, supra.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

Here, there is no evidence of a current diagnosis of peripheral vascular disease. Service treatment records are silent for a diagnosis of peripheral vascular disease or relevant treatment.  The Veteran has provided only a blanket assertion that his claimed peripheral vascular disease is related to in-service exposure to cold weather conditions.  For this reason, and as he is not otherwise competent to testify with respect to a complex medical issue such as peripheral vascular disease, the Board concludes that the first, second and third McLendon elements are not satisfied, and a return of this issue to the RO for additional development or consideration is not required.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

III.  Extraschedular Rating Morton's Disease, Right Foot

In the Board's September 2015 decision, it denied a schedular rating for post-operative Morton's disease of the right foot in excess of 10 percent, the schedular maximum for Diagnostic Code 5279.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case, including the November 2015 VA examination, does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected Morton's disease of the right foot is inadequate.  The Veteran reported constant pain in the right foot exacerbated by standing and walking.  A comparison between the level of severity and symptomatology of the Veteran's Morton's disease, specifically residual pain from an in-service surgical procedure, with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The functional impairment accounted for in the rating criteria adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from his Morton's disease of the right foot.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

IV.  Service Connection Bilateral Arthritis and Frostbite Residuals, Feet

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran has specifically requested service connection for bilateral arthritis of the feet and bilateral residuals of frostbite injury to the feet.  Pursuant to the Board's September 2015 Remand, the Veteran was scheduled for a November 2015 foot examination.  The examiner was asked to diagnose any current foot disability, and if the Veteran did not have a current diagnosis of arthritis or frostbite residuals, reconcile these findings with previous diagnoses.  Specifically, the examiner was referred to a May 2000 private diagnosis of arthritis of the right foot and a May 2009 VA diagnosis of bilateral arthritis and frostbite residuals.  The November 2015 VA examiner determined that the Veteran did not have a current diagnosis of arthritis or frostbite residuals, and instead diagnosed the Veteran with bilateral hammer toes and bilateral hallux valgus, which the Board will address separately.

With respect to the non-diagnosis of bilateral arthritis or frostbite residuals, the November 2015 examiner explained that: 

The most recent radiographic studies do not reveal changes of arthritis, while previous studies were interpreted as showing osteoarthritis.  This reflects differences in interpretation between radiologists.  There are no significant physical exam findings of osteoarthritis.  The 2009 VA examiner reported frostbite residuals based on the Veteran's history as there are no records available demonstrating  exposure to cold or evaluation for frostbite and no findings on exam specific for frostbite.  As previously stated the diagnoses of arthritis (2000 and 2009) reflect different interpretations of radiographic studies among various radiologists and the examiners.  Based on current history, physical exam and review of the medical records I cannot confirm a diagnosis of arthritis or cold injury in this Veteran.

The referenced May 2000 private treatment record documents "some DJD of the first metatarsophalangeal joint" of the right foot.  At the time of treatment, the Veteran was suffering from an "acute crush injury."  

The May 2009 VA examiner diagnosed the Veteran with bilateral frostbite and bilateral osteoarthritis of the feet.  However, as noted by the November 2015 examiner, the frostbite diagnosis was reliant upon the Veteran's self-reported history, for which there is no documentation of frostbite or relevant treatment in service treatment records.  Regarding osteoarthritis, the examiner noted that it was mild.   

The Board finds the opinion of the November 2015 VA examiner more probative than the diagnoses of the May 2000 private examiner and May 2009 VA examiner. Owens v. Brown, 7 Vet. App. 429 (1995) (VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The November 2015 VA examiner provided a thorough rationale explaining the ultimate conclusion that the Veteran did not have a current diagnosis of arthritis or frostbite.  In doing so, the examiner addressed the prior diagnoses and reconciled his findings with these diagnoses.  To this degree, the November 2015 examiner noted no arthritic changes on x-ray, over 15 years and 9 years after the previous diagnoses.  Given the thoroughness of the November 2015 opinion in reconciling diagnostic findings with previous examinations, the Board finds this opinion highly probative.

As a result, the most probative evidence establishes that the Veteran does not have the disabilities for which service connection is sought, specifically bilateral arthritis and residuals of frostbite of the feet.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  A previous diagnosis of frostbite injury was reliant upon the Veteran's self-reported history, which service treatment records do not support.  Prior diagnoses of arthritis were based on varying interpretations of radiographic studies.  As a result, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claim for service connection for bilateral arthritis of the feet and bilateral residuals of frostbite of the feet must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The presence of arthritis or frostbite residuals is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, the assertions of the Veteran and his representative that he currently has bilateral arthritis and bilateral frostbite residuals of the feet are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau, supra.

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that bilateral arthritis and bilateral frostbite residuals of the feet have not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disabilities.  See Brammer, supra.

V.  Service Connection Hallux Valgus and Hammer Toes

In his December 2009 claim, the Veteran specifically requested service connection for bilateral arthritis of the feet secondary to Morton's Neuroma and residuals of frostbite injury.  However, as noted in the introduction, the Board has expanded this claim to encompass bilateral hammer toes and bilateral hallux valgus, as diagnosed as the November 2015 VA examination.  The Board will address these issues under both direct and secondary service connection.

Direct Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  In addition, § 3.309(a) "chronic" disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Hammer toes and hallux valgus are not conditions considered "chronic" under 38 C.F.R. § 3.309(a), thus these provisions are not applicable. 

The Veteran testified at his July 2015 Board hearing that his foot conditions are due to exposure to cold weather during active duty service in Germany.  Service treatment records dated February 1970 document deformity of the toes, tenolysis, and Morton's Neuroma.  March 1970 and April 1970 treatment records document recurrent calluses of the left foot.  As previously noted, service treatment records do not diagnose any cold injury, frostbite, or relevant treatment.  The January 1971 separation examination did not reveal any musculoskeletal or feet abnormalities.

The Veteran is competent to report that he experiences pain in his feet and he is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service. 

The November 2015 VA examiner noted the Veteran's in-service foot problems, but concluded that the Veteran's hallux valgus and hammer toes were not related to active service.  In a May 2016 addendum opinion, the same examiner reiterated that hallux valgus and hammer toes were not related to service.  The examiner explained that the conditions were not noted on the January 1971 separation examination.  The examiner further elaborated that the prevalence of hallux valgus increases with age, and as a result, the Veteran's hallux valgus was the result of age rather than active service.  Regarding hammer toes, the examiner explained that the etiology is complex, but stated that there was no evidence that the Veteran's hammer toes were related to service.

The Board finds the November 2015 VA examiner's opinion and May 2016 addendum opinion that the Veteran's hallux valgus and hammer toes are not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered these opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

In sum, there is no reliable evidence linking the remote finding of hallux valgus and hammer toes to service.  The contemporaneous records establish that the Veteran's musculoskeletal system and feet were normal at separation, there was no objective medical evidence of these conditions until the November 2015 diagnosis, and the conditions did not manifest until many years after separation from service.  

The more probative evidence establishes that the remote onset of hallux valgus and hammer toes is not related to service.  The Board finds that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Accordingly, service connection for hallux valgus and hammer toes on a direct basis is not warranted.

Secondary Service Connection

As previously noted, the Veteran has claimed that his foot conditions are secondary to his service-connected Morton's disease of the right foot.  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and, (3) nexus evidence establishing a connection between the service-connected disease or injury and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310(b).

Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In reaching this determination as to aggravation of a nonservice-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

In a March 2016 addendum opinion, the November 2015 VA examiner stated that the Veteran's right foot hammer toes and hallux valgus are not secondary to the service-connected post-operative Morton's disease.  In a May 2016 addendum opinion, the examiner elaborated that the Veteran's hallux valgus is related to his age and that hammer toes are due to the breakdown of ligaments, and not proximately due to or the result of the service-connected Morton's disease.

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, as a layperson, it is not shown that the Veteran possesses the medical expertise to provide a medical opinion linking his currently diagnosed hallux valgus and hammer toes to his service-connected Morton's disease of the right foot.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking these conditions have been presented.  The VA examiner considered the Veteran's lay assertions, but ultimately found that the Veteran's current hallux valgus and hammer toes were not caused by or aggravated by his service-connected Morton's disease of the right foot.  The Board finds that the Veteran's lay statements are outweighed by the VA examiner's medical opinion as it was based on consideration of the Veteran's contentions, reviews of medical records, and his medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed hallux valgus or hammer toes are directly related to service, or in the alternative, secondary to a service-connected Morton's disease of the right foot, and the claim must be denied.

VI.  Service Connection Coronary Artery Disease

Coronary artery disease is a chronic condition as listed under 38 C.F.R. § 3.309(a), and as a result, the previously mentioned provisions regarding continuity and presumptive service connection apply.

The Veteran has testified that his coronary artery disease is directly related to his military service at his July 2015 Board hearing.  Specifically, the Veteran stated that it was due to his exposure to extreme cold while stationed in Germany.  

Service treatment records do not reflect a diagnosis of coronary artery disease or relevant treatment or complaints.  The Veteran's separation examination revealed a normal cardiovascular system.  Medical records suggest that the Veteran was first diagnosed with coronary artery disease in 2002.

The March 2016 VA examiner concluded that the Veteran's coronary artery disease is less likely than not related to his military service.  The examiner explained that service treatment records were silent for "diagnosis of, treatment for, or complaints of a heart condition.  There was no AO exposure....cold exposure is not a recognized risk factor for the development of CAD.  The onset of CAD was in 2002, 30 years after discharge from service."

The Board accepts the March 2016 VA examiner's opinion that the Veteran's coronary artery disease is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson v. Brown, supra. 

The Board has again considered the lay statements of record, to include the Veteran's assertion that his coronary artery disease is due to cold exposure.  However, he is not shown to be competent to diagnosis coronary artery disease, or opine as to its etiology.  

In sum, there is no reliable evidence linking the Veteran's coronary artery disease to service.  The contemporaneous records establish that the vascular system was normal at separation, there were no manifestations of coronary artery disease within one year of separation, and coronary artery disease was first manifest many years after separation.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

VII.  Service Connection Hypertension 

Hypertension is a chronic condition as listed under 38 C.F.R. § 3.309(a), and as a result, the previously mentioned provisions regarding continuity and presumptive service connection apply.

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under the code, service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.20.33.

The Veteran testified at his July 2015 Board hearing that he is currently taking medication for hypertension.  The Veteran stated that he was told during service that he had high blood pressure and has been taking medication since about 1972 or 1973 while receiving treatment at the Houston VAMC.  As previously noted, the Board attempted to obtain these Houston VAMC treatment records, however, they are not available.

Service treatment records reveal a normal cardiovascular system upon separation.  The Veteran's blood pressure at his June 1968 Induction examination was 116/80.  The Veteran's blood pressure upon his January 1971 separation was 138/70.   

The March 2016 VA examiner concluded that the Veteran's hypertension was less likely than not related to his military service.  The examiner explained that service treatment records were negative for diagnosis or treatment of hypertension, and that  blood pressure was not elevated in service.  The examiner further explained:

This Veteran's verbal history is inconsistent - today he states he first started on BP meds in 2002, but in his testimony he stated he has been on BP meds since the 1970's.  His verbal history is very vague as well as inconsistent, and is not considered reliable regarding the onset of HTN.  The earliest medical record that is available is a discharge summary from Houston VA in 1986, where there is no diagnosis of HTN, and no medication for HTN were listed.  Dallas VA record in 2000 and 2001 likewise show no diagnosis of HTN, and no medications for HTN were listed.  Most likely this Veteran's HTN's onset was in 2002, when he had a cardiac event and PCI.  This is 30 years after discharge from service.  There is no nexus linking this to military service. 

The Board accepts the March 2016 VA examiner's opinion that the Veteran's hypertension is less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records. The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra;  Gabrielson v. Brown, supra. 

The Board has again considered the lay statements of record, to include the Veteran's assertion that he has been on blood pressure medication since 1972 or 1973.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau, supra.  However, the Veteran's assertion that he has been on blood pressure medication since approximately 1972 is not supported by the medical evidence of record and the Veteran's own self-reported history at the VA examination contradicted this assertion.  Conversely, medical records suggest that the Veteran was first diagnosed with hypertension in 2002.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the claimant).

In sum, there is no reliable evidence linking the Veteran's hypertension to service. The contemporaneous records establish that the vascular system and blood pressure were normal at separation, there were no manifestations of hypertension within one year of separation, blood pressure readings were normal in the immediate years following service and hypertension was first manifest many years after separation. The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.

The more probative evidence establishes that the Veteran did not have hypertension during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of hypertension is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

VIII.  Service Connection for Peripheral Vascular Disease

At the July 2015 Board hearing, the Veteran testified that he was not sure if he had ever been diagnosed with peripheral vascular disease.  The Veteran indicated that no physician had specifically distinguished peripheral vascular disease from other conditions that the Veteran has.
The record lacks any competent and credible evidence that the Veteran had any in-service treatment for or related symptoms of peripheral vascular disease while on active duty.  Furthermore, there is no indication that the Veteran has a current diagnosis of peripheral vascular disease.  VA treatment records do not indicate treatment for, or a diagnosis of peripheral vascular disease.  

As the Veteran does not have a current diagnosis of peripheral vascular disease, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  In the instant appeal, the claim for service connection for peripheral vascular disease must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that peripheral vascular disease has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.


ORDER

Referral of the issue of entitlement to an extraschedular rating for post-operative Morton's disease of the right foot is denied.

Entitlement to service connection for frostbite residuals of the feet is denied.

Entitlement to service connection for a bilateral foot disability, to include bilateral foot arthritis, bilateral hallux valgus, and bilateral hammer toes, to include as secondary to service-connected Morton's disease of the right foot is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral vascular disease is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


